DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 1 has been cancelled and Claims 2-21 have been added; therefore, Claims 2-21 are currently pending in application 16/602,778.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Independent Claim 2 has been amended by applicant to recite the following limitation: “the geographic location of a benefit provider”; however, there is improper antecedent basis for the limitations within the claim. Correction for proper antecedent basis is requested. The Examiner suggests changing the limitation to “a geographic location of a benefit provider”.
Independent Claim 3 recites the following limitations: “the demographic and/or psychographic, or firmographic, data of an entity”; “the specified qualifications and eligibility requirements”; “the geographic location of the entity”; and “the automatic, dynamic real or near real time correlation of entity's data”; however, there is improper antecedent basis for the limitations within the claim. Correction for proper antecedent basis is requested.
Claim 4 recites “the location of the web-enabled mobile” and “the location of the benefit provider”, which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claim 9 recites “the utilization of its benefit”, which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claim 11 recites “the utilization of a wireless local area network (WLAN)”, which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claim 15 recites “the result of entity coming within physical proximity of a different benefit provider” and “the different benefit provider”, which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claim 16 recites “the terms” and “the aggregation”, which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claim 17 recites “the utilization of a wireless local area network (WLAN)”, which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Independent Claim 18 recites the following limitations: “the demographic and/or psychographic, or firmographic, data”; “the specified qualifications and eligibility requirements”; “the geographic location”; and “the automatic, dynamic real or near real time correlation of entity's data”; however, there is improper antecedent basis for the limitations within the claim. Correction for proper antecedent basis is requested.
Claims 4-17 and 19-21 are also rejected as being dependent from claims 3 and 18, under the same rationale and reasoning as identified above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-15 and 17-21 are rejected under 35 U.S.C. 102(e) as being anticipated by KERNAHAN (US 2002/0128903 A1).
As per independent Claim 2, Kernanhan discloses a wireless mobile communication system comprising: 
a transceiver within a wireless mobile communications device with an associated antenna and power source to which the transceiver is coupled, wherein the transceiver is configured for communication via a wireless communication network (See at least Figs.1-4, Para 0006, 0013, and Para 0148); 
a processor within the wireless mobile communications device coupled to the transceiver;
generation of an indication of a location of the wireless mobile communications device according to mapping information, and wherein the processor determines user navigation information according to the location of the wireless mobile communications device with respect to the geographic location of a benefit provider (See at least Figs. 1-4 and 17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24; See also at least Figs.1-4, Para 0006, 0013, 0148, and 0167); 
a benefit database (See at least Figs.1-5 and 14-14A, Para 0057, Para 0104, and Para 0117-0121); 
an entity database (See at least Fig.15-15A, User registration data; and Para 0124-0128); 
programming to automatically and dynamically correlate benefits with entities in real or near real time (See at least Figs.1-5, Para 0037, Para 0042, and Claim 22);
a benefit; wherein the benefit is from the group consisting of: rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment 17real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free (See at least Para 0007, “When the displayed electronic coupon is presented to a merchant, the merchant gives an appropriate discount (e.g. for an amount indicated on the electronic coupon.”; Para 0008, “A coupon of the type described herein can be a representation of data enabling a user to obtain a benefit from a merchant.”; Para 0008, “In one embodiment, a server coupled to the Internet generates an electronic coupon in accordance with one or more specifications provided by a merchant, such as a manufacturer of an item (or a service provider of a service) on which the discount is being provided.”; Para 0054, “A suitable electronic coupon application is a text or graphical application that can read ASCII or bit-mapped files, respectively. Those skilled in the art will understand that electronic coupon application can be a text or graphical application that reads other text and graphical formats. In action 18, the merchant gives an appropriate discount to the consumer.”; Claim 1, “A method for using a coupon comprising the acts of: transmitting a coupon from a first computer to a personal digital assistant; and displaying the coupon on the personal data assistant; receiving a discount specified by the coupon from a merchant.” ; At the very least the coupon described by Kernanhan would be an equivalent representation of data enabling a user to obtain a benefit/ discount as claimed by Applicant). 

As per independent Claim 3, Kernanhan discloses a benefit matching system comprising: 
(1) means for obtaining the demographic and/or psychographic, or firmographic, data of an entity, wherein the data includes at least one from the group of: age, gender, marital status, occupation, familial size and/or composition, education, housing status, one or more health or medical conditions or diseases, one or more hobbies, employee count, industry type / category, revenue, number of locations / branches, sales volume, size, time 2length in business, profits, losses, market share, legal structure, student count, student composition, college degrees offered, population (See at least Fig.15-15A, User registration data; and Para 0124-0128); 
(2) means for obtaining data concerning a benefit offered by a benefit provider; wherein the benefit is offered exclusively to entities meeting the specified qualifications and eligibility requirements as established by the benefit provider (See at least Figs.1-5 and 13-13A, Para 0102-0103, Para 0110-0116); 
(3) means for obtaining the geographic location of the entity (See at least Figs.1-4, Para 0006, 0013, 0148, and 0167); 
(4) means for the automatic, dynamic real or near real time correlation of entity's data with the benefit data (See at least Para 0037, Para 0042, Para 0154-0155; and Claims 22-24); 
(5) means for the benefit provider to access and manage its account (See at least Para 0085-0088, Control Element; Para 0105-0107 and 0146; See also at least Fig.13A, Para 0102-0103);
(6) means for the benefit provider to specify and change its benefit targeting criteria (See at least Para 0085-0088, Control Element; Para 0105-0107 and 0146);
(7) means for the benefit provider to specify and modify its payment amount (See at least Figs.1-5 and 14-14A, Para 0057, Para 0104, and Para 0117-0121);
(8) a web-enabled mobile device comprising a graphical user interface (GUI) (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24; See also least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed);
wherein the benefit is from the group consisting of: rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment 18real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free (See at least Para 0007, “When the displayed electronic coupon is presented to a merchant, the merchant gives an appropriate discount (e.g. for an amount indicated on the electronic coupon.”; Para 0008, “A coupon of the type described herein can be a representation of data enabling a user to obtain a benefit from a merchant.”; Para 0008, “In one embodiment, a server coupled to the Internet generates an electronic coupon in accordance with one or more specifications provided by a merchant, such as a manufacturer of an item (or a service provider of a service) on which the discount is being provided.”; Para 0054, “A suitable electronic coupon application is a text or graphical application that can read ASCII or bit-mapped files, respectively. Those skilled in the art will understand that electronic coupon application can be a text or graphical application that reads other text and graphical formats. In action 18, the merchant gives an appropriate discount to the consumer.”; Claim 1, “A method for using a coupon comprising the acts of: transmitting a coupon from a first computer to a personal digital assistant; and displaying the coupon on the personal data assistant; receiving a discount specified by the coupon from a merchant.” ; At the very least the coupon described by Kernanhan would be an equivalent representation of data enabling a user to obtain a benefit/ discount as claimed by Applicant). 

As per Claim 4, Kernanhan discloses wherein benefit placement is determined at least in part by the location of the web-enabled mobile device relative to the location of the benefit provider (See at least Figs.1-4, Para 0006, 0013, 0148, and 0167).  
As per Claim 5, Kernanhan discloses wherein the benefit or information concerning the benefit is electronically delivered to the web-enabled mobile device (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24).  
As per Claim 6, Kernanhan discloses wherein a map and / or directions to the benefit provider is electronically provided to the web-enabled mobile device (See at least Figs.1-4, Para 0006, 0013, 0148, and 0167; See also at least Fig.17 and Para 0147-0151 and Para 0154-0155, Map Application).  
As per Claim 7, Kernanhan discloses wherein the benefit is received into the system from a third-party intermediary acting on behalf of the benefit provider (See at least Para 0079).    
As per Claim 8, Kernanhan discloses wherein the benefit will expire (See at least Para 0163, 24hr time period; Para 0085-0088, Control Element).  
As per Claim 9, Kernanhan discloses wherein the benefit provider is notified of the utilization of its benefit by the entity (See at least Figs. 9-12, Benefit use tracking; See also Para 0105-0107; See also at least Para 0042, Proof of Advertising; Para 0105-0107 and Para 0146-0149). 
As per Claim 10, Kernanhan discloses wherein the benefit is no longer available once a specified number of utilizations of the benefit has occurred (See at least Para 0085-0088; Para 0105-0107 and 0146).
As per Claim 11, Kernanhan discloses wherein entity location is determined through the utilization of a wireless local area network (WLAN) (See at least Figs.1-4, Para 0006, 0013, 0148, and 0167).  
As per Claim 12, Kernanhan discloses wherein the entity pays in order to receive the benefit (See at least Para 0039, i.e. System entry costs).  
As per Claim 13, Kernanhan discloses wherein the web-enabled mobile device is a touch screen web-enabled mobile device (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24) (See also Para 0007, “… hand-held computer, such as a personal digital assistant ("PDA")”; Para 0035, “Electronic coupon system 10 includes a web server 42, a client computer 44, a PDA 48 (such as Palm/Win CE), and access to the Internet 50.” – Palm device was a touchscreen device) (See also admitted prior art of Applicant, 60211228, pg.82, “The wireless utilization of Palm…”).  
As per Claim 14, Kernanhan discloses wherein the benefit provider pays on a per-benefit-utilized basis (Abstract); Furthermore, wherein at least one of the benefits is paid for on a per thousand-page views basis, is admitted prior art (60/211228, Specification, Pg.82, admitted prior art of iVillage). Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).
As per Claim 15, Kernanhan discloses wherein, as the result of entity coming within physical proximity of a different benefit provider, a benefit offered by the different benefit provider is offered to entity (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24).  
As per Claim 17, Kernanhan discloses wherein a benefit application form is provided to the GUI of the web-enabled mobile device (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24; See also at least Figs.1-4, Para 0006, 0013, 0148, and 0167).

As per independent Claim 18, Kernanhan discloses a benefit matching system comprising: 
(1) an entity (See at least Fig.15-15A, User registration data; and Para 0124-0128); 
(2) a benefit provider (See at least Figs.1-5 and 14-14A, Para 0057, Para 0104, and Para 0117-0121); 
(3) a benefit offered by the benefit provider (See at least Figs.1-5 and 14-14A, Para 0057, Para 0104, and Para 0117-0121); 4
(4) means for obtaining the demographic and/or psychographic, or firmographic, data of the entity, wherein the data includes at least one from the group of: age, gender, marital status, occupation, familial size and/or composition, education, housing status, one or more health or medical conditions or diseases, one or more hobbies, employee count, industry type / category, revenue, number of locations / branches, sales volume, size, time length in business, profits, losses, market share, legal structure, student count, student composition, college degrees offered, population (See at least Fig.15-15A, User registration data; and Para 0124-0128); 
(5) means for obtaining data concerning the benefit provider and its benefit; wherein the benefit is offered exclusively to entities meeting the specified qualifications and eligibility requirements as established by the benefit provider (See at least Figs.1-5 and 14-14A, Para 0057, Para 0104, and Para 0117-0121); 
(6) means for obtaining the geographic location of the entity (See at least Figs.1-4, Para 0006, 0013, 0148, and 0167; See also at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24); 
(7) means for the automatic, dynamic, real or near real time correlation of entity's data with the benefit data (See at least Figs.1-5, Para 0037, Para 0042, and Claim 22; See also at least Para 0037, Para 0042, Para 0154-0155; and Claims 22-24); 
(8) an entity-associated web-enabled mobile device comprising a graphical user interface (GUI) (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24; See also at least Figs.13A, 14A, 15A, and 17; Para 0154-0155, Equivalent user interface technology disclosed);
wherein the benefit is from the group consisting of: rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free (See at least Para 0007, “When the displayed electronic coupon is presented to a merchant, the merchant gives an appropriate discount (e.g. for an amount indicated on the electronic coupon.”; Para 0008, “A coupon of the type described herein can be a representation of data enabling a user to obtain a benefit from a merchant.”; Para 0008, “In one embodiment, a server coupled to the Internet generates an electronic coupon in accordance with one or more specifications provided by a merchant, such as a manufacturer of an item (or a service provider of a service) on which the discount is being provided.”; Para 0054, “A suitable electronic coupon application is a text or graphical application that can read ASCII or bit-mapped files, respectively. Those skilled in the art will understand that electronic coupon application can be a text or graphical application that reads other text and graphical formats. In action 18, the merchant gives an appropriate discount to the consumer.”; Claim 1, “A method for using a coupon comprising the acts of: transmitting a coupon from a first computer to a personal digital assistant; and displaying the coupon on the personal data assistant; receiving a discount specified by the coupon from a merchant.” ; At the very least the coupon described by Kernanhan would be an equivalent representation of data enabling a user to obtain a benefit/ discount as claimed by Applicant). 

As per Claim 19, Kernanhan discloses: 
(9) means for correlating entity's data with the benefit data (See at least Figs.1-5, Para 0037, Para 0042, and Claim 22); 
(10) means for the benefit provider to access and manage its account (See at least Para 0085-0088, Control Element; Para 0105-0107 and 0146; See also at least Fig.13A, Para 0102-0103); 
(11) means for the benefit provider to specify and change its benefit targeting criteria (See at least Para 0085-0088, Control Element; Para 0105-0107 and 0146);
 (12) means for the benefit provider to specify and modify its payment amount (See at least Para 0085-0088, Control Element; Para 0105-0107 and 0146).  

As per Claim 20, Kernanhan discloses wherein the benefit's availability is limited (See at least Para 0013, 0076, Coupon linked to geographic location; Para 0036, proximity invoked; See also Para 0159, coupon linked to isles in a store).  
As per Claim 21, Kernanhan discloses the availability of a communication connection between the benefit provider and the web-enabled mobile device (See at least Figs.17; Para 0037, Para 0042, Para 0154-0155; and Claims 22-24; See also at least Figs.1-4, Para 0006, 0013, 0148, and 0167; See also least Fig.4 and Para 0007). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kernahan in view of Walker et al. (US 8,784,198 B2).
As per Claim 16, Kernahan fails to expressly disclose wherein the user qualifies for either (1) an improvement in the terms and/or (2) conditions of the benefit; or (3) for at least one additional benefit; through the aggregation of the user with at least one additional user (See at least Para 0085-0088).   
However, the analogous art of Walker (See at least Abstract and C17L42-C18L20) discloses wherein the user qualifies for either an improvement in the terms and/or conditions of the benefit; or for at least one additional benefit; through the aggregation of the user with at least one additional user (See at least C30, “… groups of two or more users or customers may work in a collaborative, complementary, or even competitive relationship to obtain benefits or unlock outcomes” (See also Pgs. 5 and 26 of Provisional Application 60/183391 for support)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the user qualifies for either an improvement in the terms and/or conditions of the benefit; or for at least one additional benefit; through the aggregation of the user with at least one additional user, as disclosed by Walker in the system disclosed by Kernahan, for the advantage of providing a method of matching benefits to users, with ability to increase the business effectiveness of the method/system, by incorporated a variety of distribution rules and rewards (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Response to Arguments
Applicant's arguments filed on 3/5/2022, with respect to Claims 2-21, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 4, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629